Citation Nr: 1231478	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-49 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected headaches secondary to photophobia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's headaches are not manifested by prostrating attacks.


CONCLUSION OF LAW

The criteria for a compensable disability for service-connected headaches secondary to photophobia have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assignment as to headaches secondary to photophobia.  The March 2009 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the March 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The October 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating migraines, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, SSA disability records, VA treatment records and a March 2009 VA examination report.  

The March 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of his headaches.  The examiner documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The Veteran's service-connected headaches secondary to photophobia are currently evaluated as noncompensable under Diagnostic Code 8100, which evaluates migraines.  Headaches are not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20 (2011).  In this case, the symptoms of the Veteran's headaches are similar to the symptoms of migraines.  Thus, the Board concludes that the Veteran's headaches are properly rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) for migraine headaches.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
  
VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

The evidence of record does not show that the Veteran has had any characteristic prostrating attacks during the appeal period.  In this regard, the Veteran reported in the March 2009 VA examination that he has daily headaches that last approximately twenty to thirty minutes.  The headaches are located at the top of his head and behind his eyes.  He described the headaches as a sharp, steady and throbbing pain.   It is aggravated by bright light and it is relieved by wearing sunglasses.  He has no aura and the headaches are always associated with light sensitivity.  The Veteran reported that he does not have any incapacitating headaches.  Physical evaluation revealed that the Veteran's station and gait were within normal limits.  Cranial nerves were intact and within normal limits.  With respect to the motor system, there was no asymmetry, involuntary movements, weakness or atrophy.  Muscle tone was within normal limits.  Deep tendon reflexes were symmetrical, normoactive.  Pain and sensory tract was intact.  Coordination was intact with finger to nose testing.  The Veteran explained in his April 2009 notice of disagreement that his headaches, while manageable, have debilitating effects that require medical attention and possibly treatment.  He noted that he needs a transition prescription to help shield from bright white lights.  In his substantive appeal, the Veteran also reported that his headaches are severe and very debilitating.  He explained that his tinted glasses help, but they are not always 100 percent effective.  An October 2010 VA treatment record shows that the Veteran reported that he has small migraines twice a week and major migraines twice a month.  The Board recognizes that the Veteran has described that he has severe and debilitating headaches in his notice of disagreement and substantive appeal; however, based on these statements it is unclear how often he has debilitating headaches.  Furthermore, the statements by the Veteran do not describe in what way that they are debilitating, such as how these debilitating headaches affect the Veteran's ability to function, to indicate that these headaches may be prostrating.  The Board notes that the October 2010 VA treatment record reveals that the Veteran has major migraines twice a month; however, this does not necessary reveal that these major migraines are prostrating.  Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's service-connected headaches do not more closely approximate a compensable disability rating.  

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's headaches have not been so severe as to warrant a compensable disability rating at any time during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for migraines shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his headaches have caused marked interference with employment.  Furthermore, there is no evidence that his service-connected headaches have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).





							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable disability rating for service-connected headaches secondary to photophobia is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


